Exhibit 10.14

--------------------------------------------------------------------------------

 

Sunoco, Inc.

 

Retainer Stock Plan for Outside Directors

(As Amended and Restated effective January 1, 2005)

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ARTICLE I

Purpose

 

The purpose of the Sunoco, Inc. Retainer Stock Plan for Outside Directors (the
“Plan”) is to provide ownership of the Company’s Common Stock to Outside
Directors of the Sunoco, Inc. Board of Directors by paying, in shares of Common
Stock, a portion of the retainer fee paid to each Outside Director, and thereby
improve the Company’s ability to attract and retain highly qualified individuals
to serve as directors of the Company; provide competitive remuneration for Board
service; enhance the breadth of Outside Director remuneration; and strengthen
the commonality of interest between directors and shareholders.

 

ARTICLE II

Effective Date

 

This Plan shall become effective upon its approval by the shareholders of the
Company.

 

ARTICLE III

Definitions

 

In this Plan, the following definitions apply:

 

(1) “Annual Meeting” means the Annual Meeting of Shareholders of Sunoco, Inc.

 

(2) “Award” means the annual award of an equal number of shares of Common Stock
to each Outside Director under this Plan.

 

(3) “Board” means the Board of Directors of Sunoco, Inc.

 

(4) “Chairman” shall mean the Chairman of the Board of Directors of Sunoco, Inc.

 

(5) “Common Stock” means Sunoco, Inc. common stock.

 

(6) “Company” means Sunoco, Inc., a Pennsylvania corporation.

 

(7) “Outside Director” means any member of the Company’s Board of Directors who
is not also a principal officer of the Company.

 

(8) “Participant” means each Outside Director to whom an award of Common Stock
is granted under this Plan upon his or her election or reelection to the Board.

 

(9) “Plan” means this Sunoco, Inc. Retainer Stock Plan for Outside Directors, as
it may be amended from time to time.

 

(10) “Restricted” means stock may not be sold or transferred for a period of one
year from the date of issuance.



--------------------------------------------------------------------------------

ARTICLE IV

Administration

 

(1) The Board shall administer this Plan. The Chairman shall have responsibility
to conclusively interpret the provisions of this Plan and decide all questions
of fact arising in its application and such determinations shall be final and
binding on the Company and the Outside Director.

 

(2) Determinations made with respect to any individual under this Plan shall be
made without the participation of such individual.

 

(3) This Plan and all action taken under it shall be governed, as to
construction and administration, by the laws of the Commonwealth of
Pennsylvania.

 

ARTICLE V

Eligibility and Awards

 

(1) Eligibility. Each Outside Director shall participate in this Plan.

 

(2) Grant of Awards. Commencing with the 2005 Annual Meeting, each Participant
shall be granted an Award of a number of shares of Common Stock (rounded up to
the nearest five whole shares), the market value of which shall equal Forty
Thousand Dollars ($40,000). For the purposes of determining such market value,
the closing price of Common Stock on the New York Stock Exchange on the fifth
business day prior to the applicable Annual Meeting shall be used.

 

(3) Award Limitations.

 

  (a) Notwithstanding the above subsection, the number of shares of Common Stock
to be awarded to each Participant shall be limited to an amount the fair market
value of which shall not exceed $40,000, as determined by the closing price of
Common Stock on the New York Stock Exchange on the day prior to such
Participant’s election or reelection.

 

  (b) The maximum number of shares of Common Stock which may be issued under
this Plan shall be two hundred and fifty thousand shares (250,000), subject to
adjustments pursuant to ARTICLE VII.

 

  (c) Subject to applicable rules and regulations of the Securities and Exchange
Commission, shares of Common Stock issued hereunder shall be restricted stock,
and may not be sold or transferred for a period of one year from the date of
issuance.

 

(4) Pro Ration of Certain Awards. In the event that any Outside Director is
elected by the Board to fill a vacancy between Annual Meetings, such Outside
Director shall participate in this Plan and he or she shall receive a number of
shares representing a pro rata portion of the number of shares of Common Stock
awarded to the Participants as of the Annual Meeting which immediately preceded
the election of such Outside Director; however, in no event shall the fair
market value of such shares exceed $40,000 as determined pursuant to
subparagraph (3)(a).



--------------------------------------------------------------------------------

(5) Issuance of Common Stock. As soon as practicable after the applicable Annual
Meeting or the date an Outside Director is otherwise elected as described above,
the Company shall, at the Company’s discretion, cause either (i) a stock
certificate to be issued and delivered to each Outside Director, registered in
the name of such Outside Director, or (ii) as an alternative to issuing such
certificate, registration of such shares on the books and records of the Company
(“book-entry registration”) in the name of such Outside Director as a holder of
such shares of Common Stock, evidencing the award of Common Stock pursuant to
this Plan. Outside Directors shall not be deemed for any purpose to be, or to
have any rights as, shareholders of the Company with respect to any shares of
Common Stock awarded under this Plan, except as and when certificates are issued
or such shares have been registered by book-entry registration, as applicable.
No adjustment shall be made for dividends or distributions or other rights for
which the record date is prior to the date of such stock certificate or
book-entry registration.

 

(6) Discontinuation. The Board may at any time discontinue granting Awards under
this Plan.

 

(7) Deferral of Award. Notwithstanding the provisions of subsection (5) above, a
Participant may elect prior to the beginning of the calendar year for which an
Award is granted pursuant to subsection (2) above, to defer awards of shares of
Common Stock in the form of Share Units pursuant to the Sunoco, Inc. Directors’
Deferred Compensation Plan II. Deferrals of Awards granted prior to January 1,
2005 shall be subject to the provisions of the Sunoco, Inc. Directors’ Deferred
Compensation Plan I, and deferrals of Awards granted after December 31, 2004
shall be subject to the provisions of the Sunoco, Inc. Directors’ Deferred
Compensation Plan II.

 

ARTICLE VI

Regulatory Compliance and Listing

 

The issuance or delivery of any shares of Common Stock may be postponed by the
Company for such period as may be required to comply with any applicable
requirements under the federal securities laws, any applicable listing
requirements of any national securities exchange, or any requirements under any
other law or regulation applicable to the issuance or delivery of such shares.
The Company shall not be obligated to issue or deliver any such shares if the
issuance or delivery thereof shall constitute a violation of any provision of
any law or of any regulation of any governmental authority or any national
securities exchange.

 

ARTICLE VII

Adjustments

 

In the event of any change in the outstanding shares of Common Stock by reason
of a stock dividend or distribution, reorganization, recapitalization, merger,
consolidation, split-up, combination, exchange of shares of Common Stock or the
like, the Board may appropriately adjust the number of shares of Common Stock
which may be issued under this Plan.



--------------------------------------------------------------------------------

ARTICLE VIII

Amendment of the Plan

 

(1) The Board may, without further action by the shareholders and without
further consideration to the Company, amend this Plan or condition or modify
Awards under this Plan in response to changes in securities or other laws or
rules, regulations or regulatory interpretations thereof applicable to this Plan
or to comply with stock exchange rules or requirements.

 

(2) The Board may, from time to time, amend this Plan or any provisions thereof
without further action by the shareholders except that no amendment may:

 

  (a) change the provisions of ARTICLE V, subsection (2), more than once in any
six month period, other than to comport with changes in the Internal Revenue
Code, the Employee Retirement Income Security Act, or the rules thereunder;

 

  (b) increase awards (i) retroactively, (ii) more than once in any calendar
year, or (iii) to an amount greater than $40,000 per year as determined pursuant
to this Plan;

 

  (c) change the eligibility for Awards or otherwise materially modify the terms
of this Plan; or

 

  (d) affect an Outside Director’s rights under any Award made under this Plan
prior to such amendment without such Outside Director’s consent.